DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Morey B. Wildes (#36968) on 8/11/21.

The application has been amended as follows: 

The abstract is changed to:
“In a method for manufacturing an electric motor layers, the first coil layer 
The amendment is made to reduce the length to not exceed 150 words.
.
Claim 1 is changed to:
“A method for manufacturing an electric motor comprising a rotor and a stator, the stator thereof having a hollow cylindrical stator metal sheet and a distributed winding made up of multiple circumferential coil layers arranged one above the other in a layered manner, the method comprising: 
inserting a placeholder for a temperature sensor for detecting a temperature of the winding in the axial direction between a first coil layer and an adjacent second coil layer of a winding head of the winding in such a way that the placeholder is situated in a into an interior of the winding head between the first coil layer and the second coil layer, 
pressing the first coil layer onto a circumferential surface of the placeholder and onto the second coil layer, and plastically deforming the first coil layer such that a space between the lateral surfaces of the two coil layers and the circumferential surface of the placeholder is reduced, and such that a contact surface between the lateral surface of the first coil layer and the circumferential surface of the placeholder is enlarged, 
wherein, by subsequent removal of the placeholder, a receiving chamber is formed in the winding head, the receiving chamber extending in the axial direction between the first coil layer and the adjacent second coil layer into an interior of the winding head, and
inserting a temperature sensor into the receiving chamber, such that the temperature sensor is thereupon circumferentially enclosed by the first coil layer and the adjacent second coil layer such that an outer lateral surface of the temperature sensor is in contact with the first coil layer and adjacent second coil layer within the interior of the winding head.”
The amendment is made to reflect applicant’s claim 1 amendment stated in the Remarks received 7/30/21 (pg 8) but not added to the claim 1 received 7/30/21 (note claim 1 indicated as “Currently Amended”).

Allowable Subject Matter
Claims 1-10 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834